DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Claim Rejections - 35 USC § 102
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claim(s) 1 and 24 is/are rejected under 35 U.S.C. 102 (a)(1)  as being anticipated by Riggs (US 20050255915).
4.	Regarding claims 1 and 24, Riggs discloses a non-transitory computer-readable storage medium storing an information processing program to be executed by game system that includes a plurality of types of game controller accessories (i.e. part 14, 16, 18 or 20) and a game controller (i.e. Controller 10) configured to be attached to and detached from any of the game controller accessories and that executes a game application (i.e. the video game described in paragraph 2), the information processing program causing the game system to execute (Abstract and FIGS. 1-3 and paragraphs 2 and 28): 
determining the type of the game controller accessory  (i.e. Determine the different types game controller accessory part 14, 16, 18 or 20. Further, the types of game controller accessory  is described in detail in paragraph 30) to which game controller is attached while the game application is being executed (Abstract and FIGS. 1-3 and paragraphs 2, 28 and 30); 
and executing a game process based on a game operation performed by using the game controller  and/or the game controller accessory  to which the game controller
wherein in the game process execution, a game process is executed depending on the determined type of the game controller accessory (i.e. the determined interchangeable game controller accessory part 14, 16, 18 or 20) (Abstract and FIGS. 1-3 and paragraphs 1, 2, 28 and 30)..

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 2 – 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Riggs (US 20050255915) and in view of Yokokawa (US 20140125634).
7.	Regarding claim 2, Riggs discloses the invention substantially as disclosed, but fails to explicitly disclose the following limitation:

the game controller  includes an image-capturing device; and in the determination, the type of the game controller accessory to which the game controller  is attached is determined based on a captured image that is captured by the image-capturing deviceYokokawa teaches the main device (i.e. game controller)  includes an image-capturing device (i.e. stereo camera 16); and in the determination, game controller accessory) to which the game controller  is attached is determined based on a captured image that is captured by the image-capturing device (abstract; paragraphs 6 and 34 and FIG. 1).   
Therefore, one ordinary skilled in the art before the effective filing date of the present invention would have modified Riggs in view Yokokawa to include the aforementioned method in order to achieve the predictable result of enhanced player gaming experience (i.e. the enhanced gaming experience with the improved game component recognition method via a camera).
8.	Regarding claim 3, Yokokawa teaches each of the sub devices (i.e. game controller accessories) includes a detected portion of which an image can be captured by the image-capturing device of the  main device (i.e. game controller) that is attached to the sub device (i.e. game controller accessory); and  96FNP2994US in the determination, the type of the sub device (i.e. game controller accessory) to which the game controller main device (i.e. game controller)  is attached is determined based on at least one of a position, a shape and an orientation of a first detected portion image representing at least a portion of the detected portion included in the captured image (abstract; paragraph 6 and FIG. 1).  
9.	Regarding claim 4, Yokokawa teaches at least one of the game controller accessories further includes a movable portion that moves in accordance with an operation performed by the user; as the movable portion is moved in accordance with an operation performed by the user, a relative position and/or a relative attitude between the game controller  attached to the game controller accessory including the game controller accessory change; and in the game process execution, an operation performed by the user is detected based on at least one of a position, a shape and an orientation of the first detected portion image and/or a second detected portion image representing at least a portion of the detected portion included in the captured image to execute a game process based on the detected user operation (abstract; paragraph 6 and FIG. 1).  
10. 	Regarding claim 5, Yokokawa teaches the detected portion is at a position on the movable portion such that an image thereof can be captured by the image-capturing device of the game controller  attached to the game controller accessory including the movable portion; and the relative position and/or the relative attitude between the game controller  and the detected portion change as the detected portion moves with the movable portion moved in accordance with an operation performed by the user (abstract; paragraph 6 and FIG. 1).  
11.	Regarding claim 6, Yokokawa teaches the game controller is capable of being attached to the movable portion; and the relative position and/or the relative attitude between the game controller and the detected portion change as the game controller attached to the movable portion moves with the movable portion moved in accordance with an operation performed by the user (abstract; paragraph 6 and FIG. 1).  
12.	Regarding claim 7, Yokokawa teaches in the game process execution, a different game image is generated depending on the determined type of the game controller accessory (abstract; paragraph 6 and FIG. 1).  
13.	Regarding claim 8, Yokokawa teaches the game process execution includes: controlling an object placed in a virtual space based on a game operation using the game controller and/or the game controller accessory to which the game controller is attached; and changing the object depending on the determined type of the game controller accessory (abstract; paragraph 6 and FIG. 1).  
14.	Regarding claim 9, Yokokawa teaches the object is an object representing a vehicle on which a game character can ride (abstract; paragraph 6 and FIG. 1).  
15.	Regarding claim 10, Yokokawa teaches the game controller  includes a plurality of types of operation detection portions for detecting an operation performed by the user with the game controller ; and  98FNP2994US in the game process execution, when it is determined that the game controller  is attached to a certain type of a game controller accessory, a game process is executed based on a detection result from one of the plurality of types of operation detection portion that corresponds to the determined type of the game controller accessory (abstract; paragraph 6 and FIG. 1).   
16.	Regarding claim 11, Yokokawa teaches the game controller includes an operation detection portion configured to detect operations performed by the user with the game controller; and in the game process execution, content of a game process to be executed based on a detection result from the operation detection portion is determined depending on the determined type of the game controller accessory (abstract; paragraph 6 and FIG. 1).   
17.	Regarding claim 12, Yokokawa teaches in the game process execution, a position and/or an attitude of a virtual camera placed in a virtual space is controlled depending on the determined type of the game controller accessory (abstract; paragraph 6 and FIG. 1).   
game controller is attached to none of the game controller accessories (abstract; paragraph 6 and FIG. 1).  
19.	Regarding claim 14, Yokokawa teaches in the game process execution, when it is determined that the game controller  is attached to none of the game controller accessories, a game process is executed that is different from those executed when the game controller  is attached to any of the game controller accessories (abstract; paragraph 6 and FIG. 1).  
20.	Regarding claim 15, Yokokawa teaches the game system further includes a storage section; the processing program: causes the computer to further execute, when it is determined that the game controller  is attached to a certain type of a game controller accessory, storing, in the storage section, device orientation information regarding an orientation of the game controller  with respect to the certain type of the game controller accessory; and the game process execution includes: executing a game process based on a direction operation performed by the user with the game controller ; and when a transition is made from an attachment state where it is determined that the game controller  is attached to the certain type of the game controller accessory to a non-attached state where it is determined that the game controller  is attached to none of the game controller accessories, determining, based on the device orientation information stored in the storage section in the attachment state, a relationship between a direction that is specified by the direction operation and content of a game process to be executed in response to the operation performed in the direction (abstract; paragraph 6 and FIG. 1).  
game controller accessories includes a first portion and a second portion; the information processing program: causes the computer to further execute recognizing the first portion and recognizing the second portion based on the captured image; the determination includes: determining the type of the game controller accessory to which the game controller  is 100FNP2994US attached based on at least one of a position, a shape and an orientation of a first portion image representing the first portion; and as a state of the game controller  attached to the game controller accessory, determining a first state where the first portion is recognized and the second portion is not recognized, and a second state where the first portion and the second portion are recognized (abstract; paragraph 6 and FIG. 1).  
22.	Regarding claim 17, Yokokawa teaches wherein in the game process execution, a first game process is executed when it is determined that the game controller is in the first state, and a second game process different from the first game process is executed when it is determined that the game controller is in the second state (abstract; paragraph 6 and FIG. 1).    
23.	Regarding claim 18, Yokokawa teaches the detected portion of at least one of the game controller accessories includes a first portion and a second portion; the information processing program: causes the computer to further execute recognizing the first portion and recognizing the second portion based on the captured image; and the determination includes: determining the type of the game controller accessory to which the game controller  is attached based on at least one of a position, a shape and an orientation of a first portion image representing the first portion; and determining a game controller  is attached to the game controller accessory based on a recognition result of the first portion and a recognition result of the second portion (abstract; paragraph 6 and FIG. 1).  
24.	Regarding claim 19, Yokokawa teaches in the game process execution, a game process is executed depending on the degree to which the game controller  is attached to the game controller accessory (abstract; paragraph 6 and FIG. 1).  
25.	Regarding claim 20, Yokokawa teaches at least one of the game controller accessories further includes a movable portion that moves in accordance with an operation performed by the user; as the movable portion is moved in accordance with an operation performed by the user, a relative position between the game controller  attached to the game controller accessory including the movable portion and the detected portion of the game controller accessory changes; and the game process execution includes: detecting a first-type operation of the user based on at least one of a position, a shape and an orientation of a first portion image representing the first portion, and executing a game process based on the detected first-type operation; and detecting a second-type operation of the user based on at least one of a position, a shape and an orientation of a second portion image representing the second portion, and executing a game process based on the detected second-type operation (abstract; paragraph 6 and FIG. 1).   
26.	Regarding claim 21, Yokokawa teaches at least one of the game controller accessories further includes a movable portion that moves in accordance with an operation performed by the user; as the movable portion is moved in accordance with an operation performed by the user, a relative position between the game controller  game controller accessory including the movable portion and the detected portion of the game controller accessory changes; and  102FNP2994US the game process execution includes: detecting a first-type operation of the user based on at least one of a position, a shape and an orientation of a first portion image representing the first portion, and executing a game process based on the detected first-type operation; and detecting a second-type operation of the user based on at least one of a position, a shape and an orientation of a second portion image representing the second portion, and executing a game process based on the detected second-type operation (abstract; paragraph 6 and FIG. 1).  
27.	Regarding claim 22, Yokokawa teaches	an information processing system comprising a plurality of types of game controller accessories and a game controller  capable of being attached to and detached from any of the game controller accessories and configured to execute a game application, the information processing system comprising (abstract; paragraph 6 and FIG. 1): 
one or more processor, the one or more processor executes (abstract; paragraph 6 and FIG. 1): 
determining the type of the game controller accessory to which the game controller  is attached while the game application is being executed (abstract; paragraph 6 and FIG. 1); 
and executing a game process based on a game operation performed by using the game controller  and/or the game controller accessory to which the game controller  is attached while the game application is being executed, wherein a game process is executed depending on the game controller accessory (abstract; paragraph 6 and FIG. 1).  
28.	Regarding claim 23, Yokokawa teaches an information processing apparatus for executing a game application, the information processing apparatus included in a game system comprising a plurality of types of game controller accessories and a game controller capable of being attached to and detached from any of the game controller accessories, the information processing apparatus comprising (abstract; paragraph 6 and FIG. 1):  103FNP2994US 
one or more processor, the one or more processor executes (abstract; paragraph 6 and FIG. 1): 
determining the type of the game controller accessory to which the game controller  is attached while the game application is being executed (abstract; paragraph 6 and FIG. 1); 
and executing a game process based on a game operation performed by using the game controller and/or the game controller accessory to which the game controller is attached while the game application is being executed, wherein a game process is executed depending on the type of the game controller accessory determined by the determination section (abstract; paragraph 6 and FIG. 1).  

Response to Arguments
29.	Regarding claims 1 – 24, the applicant argues that the Yokokawa reference fails to teach the new amended limitations of the claims (Remarks, pages 12 - 14).
	The examiner agrees. However, the new rejections with Riggs and Yokokawa referencesteach all the newly amended limitations of claims 1 – 24 (see rejections above for details).

Conclusion
30.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI LEE whose telephone number is (571)270-3760.  The examiner can normally be reached on M-F 12 pm - 10 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on (571) 270-1344.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
/W.L/Examiner, Art Unit 3715

/KANG HU/Supervisory Patent Examiner, Art Unit 3715